Title: Enclosure: Newspaper Publication, 1779
From: 
To: 


          Pennsylvania (Philadelphia)—, 1779.
          >Some QUERIES, political and military, humbly offered to the consideration of the Public.
          
            I. WHETHER George the First did not, on his accession to the Throne of Great-Britain, by making himself King of a party, instead of the whole nation, sow the seeds not only of the subversion of the liberties of the People, but of the ruin of the whole empire?
            II. Whether, by proscribing that class of men to which his Ministry were pleased to give the appellation of Tories, he did not, in the end, make them not only real Tories, but even Jacobites?
            
            III. Whether the consequence of this distinction, now become real, was not two rebellions—and whether the fruit of those rebellions, although defeated, were not septennial Parliaments, a large standing army, an enormous additional weight and pecuniary influence thrown into the scale of the Crown, which in a few years have born down not only the substance, but almost the form of liberty, all sense of patriotism, the morals of the people, and, in the end, overturned the mighty fabric of the British Empire?
            IV. Whether the present men in power, in this State, do not tread exactly in the steps of this pernicious Ministry, by proscribing and disfranchising so large a proportion of citizens as those men whom they find it their interest to brand with the denomination of Tories?
            V. Whether liberty, to be durable, should not be constructed on as broad a basis as possible?—and whether the same causes, in all ages, and in all countries, do not produce the same effects?
            VI. Whether it is not natural, and even justifiable, for that class of people (let the pretext be ever so plausible) who have been stripped of their rights as men, by the hard hand of power, to wish for and endeavour to bring about, by any means whatever, a revolution in that State, which they cannot but consider as an usurpation and tyranny?
            VII. Whether a subject of Morocco is not (when we consider human nature) a happier mortal than a disfranchised citizen of Pennsylvania, as the former has the comfort of seeing all about him in the same predicament with himself; the latter, the misery of being a slave in the specious bosom of Liberty—the former drinks the cup, but the latter alone can taste the bitterness of it?
            VIII. Whether an enlightened member of a French Parliament is not a thousand times more wretched than a Russian cirf or peasant— as to the former, the chains, from his sensibility, must be extremely galling; and on the latter, they fit as easy as the skin of his back?
            IX. Whether it is salutary or dangerous, consistent with, or abhorrent from, the principles and spirit of Liberty and Republicanism, to inculcate and encourage in the people an idea, that their welfare, safety and glory depend on one man? Whether they really do depend on one man?
            X. Whether, amongst the late warm, or rather loyal addresses, in this city, to his Excellency General Washington, there was a single mortal, one Gentleman excepted, who could possibly be acquainted with his merits?
            XI. Whether this Gentleman excepted, does really think his Excellency a great man, or whether evidences could not be produced of his sentiments being quite the reverse?
            
            XII. Whether the armies under Gates and Arnold, and the detachment under Stark, to the Northward, or that immediately under his Excellency, in Pennsylvania, gave the decisive turn to the fortune of war?
            XIII. Whether, therefore, when Mons. Gerard, and Don Juan de Miralles, sent over to their respective Courts the pictures of his Excellency General Washington at full length, by Mr. Peale, there would have been any impropriety in sending over, at the same time, at least a couple of little heads of Gates and Arnold, by M. de Simitierre.
            XIV. On what principle was it, that Congress, in the year 1776, sent for General Lee quite from Georgia, with injuctions to join the army under General Washington, then in York-Island, without loss of time?
            XV. Whether Congress had reason to be satisfied or dissatisfied with this their recall of General Lee, from what subsequently happened on York-Island, and at the White-Plains?
            XVI. Whether Fort-Washington was or was not tenable? Whether there were barracks, casemates, fuel, or water, within the body of the place? Whether, in the outworks, the defences were in any decent order? And whether there were even platforms for the guns?
            XVII. Whether, if it had been tenable, it cou’d have answered any one single purpose? Did it cover, did it protect a valuable country? Did it prevent the enemy’s ships from passing or repassing, with impunity.
            XVII. Whether, if General Howe manifestly gave over all thoughts of attacking General Washington, in the last strong position in the rear of White-Plains, and fell back towards York-Island, orders should not have been immediately despatched for the evacuation of Fort-Washington, and for the removal of all the stores of value from Fort Lee to some secure spot, more removed from the river?— Whether this was not proposed, and the proposal slighted?
            XIX. Whether the loss of the garrison of Fort-Washington, and its consequent loss of Fort-Lee, with the tents, stores, &c. had not such an effect on the spirits of the people, as to make the difference of twenty thousand men to America?
            XX. Whether, in the defeat of Brandewine, General Sullivan was really the person who ought to have been censured?
            XXI. In one of the numerous publications which have lately infested Philadelphia, it was brought as a crime against Mr. Deane, that he had, directly or indirectly, made some overtures to Prince Ferdinand of Brunswick, to accept the command of the American army—who must, of course, have superseded General Washington.—This crime

appeared to all the foreign Officers, who are acquainted with the Prince’s reputation as a soldier, in so very ridiculous a light, that they can never think or speak of it without being thrown into violent fits of laughter. Whether, if Duke Ferdinand had commanded at German-Town, after having gained, by the valour of his troops, and the negligence of his enemy, a partial victory, he would have contrived, by a single stroke of the Bathos, to have corrupted this partial victory into a defeat?
            XXII. Whether our position at Valley-Forge was not such, that if General Howe, or afterwards General Clinton, had been well informed of its circumstances, defects, and vices, they might not, at the head of ten, or even of eight, thousand men, have reduced the American army to the same fatal necessity as the Americans did General Burgoyne?
            XXIII. Whether the trials of General St. Clair, of which Court-Martial General Lincoln was President, and that on General Lee, were conducted in the same forms, and on the same principles?—Whether, in the former, all hearsay evidences were not absolutely rejected; and, in the latter, hearsay evidence did not constitute a very considerable part?
            XXIV. Whether, if the Generals Schuyler and St. Clair had been tried by the same Court-Martial as General Lee was, and, instead of Congress, General Washington had been the prosecutor, those Gentlemen (unexceptionable as their conduct was) would not have stood a very ugly chance of being condemned? And whether, if instead of General Washington, Congress had been the prosecutor, General Lee would not probably have been acquitted with the highest honour?
            XXV. Whether it must not appear to every man, who has read General Washington’s letter to Congress, on the affair at Monmouth, and the proceedings of the Court-Martial, by which General Lee was tried, that if the contents of the former are facts, not only General Lee’s Defence must be a tissue of the most abominable audacious lies, but that the whole string of evidences, both on the part of the prosecution and prosecuted, must be guilty of rank perjury, as the testimonies of these Gentlemen, near forty in number, delivered on oath, scarcely in one article coincide with the detail given in his Excellency’s letter?
          
        